

115 HR 436 IH: Human Trafficking Prioritization Act
U.S. House of Representatives
2017-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 436IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2017Mr. Smith of New Jersey (for himself and Ms. Meng) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prioritize the fight against human trafficking within the Department of State according to
			 congressional intent in the Trafficking Victims Protection Act of 2000
			 without increasing the size of the Federal Government, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Human Trafficking Prioritization Act. 2.FindingsCongress finds the following:
 (1)The International Labor Organization estimates that nearly 21 million people are subjected to modern slavery around the world at any given time and that the majority of the enslaved are women and girls.
 (2)Congress authorized the creation of a Department of State Office to Monitor and Combat Trafficking in Persons in the Trafficking Victims Protection Act of 2000 (Division A of Public Law 106–386) in order to directly assist the Secretary of State in his or her effort to coordinate a United States Government interagency response to domestic and international trafficking in persons.
 (3)The Office to Monitor and Combat Trafficking in Persons monitors trafficking worldwide and produces the online and printed versions of the annual Trafficking in Persons Report, which is Congress’ primary resource for human trafficking reporting, analysis, and recommendations on the United States and 186 countries around the world.
 (4)The annual Trafficking in Persons Report contains tier rankings of each country on which it reports, and these tier rankings have become an essential diplomatic tool for promoting protection for victims, prevention of trafficking, and prosecution of perpetrators.
 (5)Some countries have openly stated, and many others have confided, that dramatic improvements in the country’s human trafficking record were directly related to avoidance of a low tier ranking in the annual Trafficking in Persons Report.
 (6)Ambassador Mark Lagon, former Ambassador-at-Large to Monitor and Combat Trafficking in Persons (2007–2009), testified before the Subcommittee on Africa, Global Health, Global Human Rights, and International Organizations of the Committee on Foreign Affairs of the House of Representatives on April 18, 2013, that [T]he State Department does a tremendous job in producing a report which tells it like it is, offering objective rankings. Yet at times it pulls punches, typically due to the urging of regional specialists rather than the TIP Office’s dedicated experts on trafficking..
 (7)Ambassador John Miller, former Ambassador-at-Large to Monitor and Combat Trafficking in Persons (2002–2006), recently stated that, Upgrading the status of the Office to a Bureau will not create additional bureaucracy—it will simply give JTIP and the Ambassador-at-Large who heads it equal standing with regional and functional bureaus at the State Department. That standing is absolutely essential for the issue to remain a priority, especially when multiple U.S. interests are engaged..
 (8)The tier ranking process authorized by Congress in the Trafficking Victims Protection Act of 2000 has been in some instances compromised by the Office to Monitor and Combat Trafficking subordinate stature within the Department of State.
 (9)It is essential for Congress and the Secretary of State to be accurately informed regarding United States and foreign country successes and failures in the fight against human trafficking.
 (10)The diplomatic power and credibility of the Trafficking in Persons Report is based on rigorous scholarship and scrupulous application of the minimum standards for the elimination of human trafficking and is undermined by political, rather than factual, tier rankings.
 (11)Strong and effective anti-slavery policy requires that officials from the Office to Monitor and Combat Trafficking have equal hierarchical standing with State Department regional bureaus and direct access to the Secretary of State.
 3.Sense of CongressIt is the sense of Congress that— (1)the Office to Monitor and Combat Trafficking of the Department of State will be more effective in carrying out duties mandated by Congress in the Trafficking Victims Protection Act of 2000 if the Office status is changed to that of a Bureau within the Department hierarchy;
 (2)the change in status from Office to Monitor and Combat Trafficking to a Bureau can be accomplished without increasing the number of personnel or the budget of the current Office;
 (3)a Bureau to Monitor and Combat Trafficking would be more effective in carrying out duties mandated by Congress in the Trafficking Victims Protection Act of 2000 if the Bureau were headed by an Assistant Secretary with direct access to the Secretary of State, rather than an Ambassador-at-Large; and
 (4)the Secretary of State should review the current use of the 24 Assistant Secretary positions authorized by section 1(c)(1) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a(c)(1)) and make appropriate revisions, consolidations, and eliminations, to ensure that those positions reflect the highest Departmental needs and foreign policy priorities of the United States, including efforts to combat trafficking in persons.
			4.Bureau To Combat Trafficking in Persons
 (a)In generalSection 105(e) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7103(e)) is amended— (1)in the heading, by striking Office to Monitor and Combat Trafficking and inserting Bureau To Combat Trafficking in Persons;
 (2)in paragraph (1)— (A)in the first sentence, by striking Office to Monitor and Combat Trafficking and inserting Bureau to Combat Trafficking in Persons;
 (B)in the second sentence, by striking Office and inserting Bureau; and (C)in the sixth sentence, by striking Office and inserting Bureau; and
 (3)in subparagraph (A) of paragraph (2), by striking Office to Monitor and Combat Trafficking and inserting Bureau to Combat Trafficking in Persons. (b)ReferenceAny reference in the Trafficking Victims Protection Act of 2000 or in any other Act to the Office to Monitor and Combat Trafficking shall be deemed to be a reference to the Bureau to Combat Trafficking in Persons.
 5.Report regarding designation of Assistant Secretary of State to Combat Trafficking in PersonsNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report detailing—
 (1)for each current Assistant Secretary of State position— (A)the title of that Assistant Secretary of State;
 (B)how long that particular Assistant Secretary designation has been in existence; and (C)whether that particular Assistant Secretary designation was legislatively mandated or authorized and, if so, the relevant statutory citation for such mandate or authorization; and
 (2)whether the Secretary intends to designate one of the Assistant Secretary of State positions authorized by section 1(c)(1) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a(c)(1)) as the Assistant Secretary of State to Combat Trafficking in Persons, and the reasons for that decision.
			6.Countries on special watch list for 4 consecutive years that are downgraded and reinstated on
 special watch listSection 110(b)(2) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b)(2)) is amended by adding at the end the following:
			
				(F)Countries on special watch list for 4 consecutive years that are downgraded and reinstated on
 special watch listNotwithstanding subparagraphs (D) and (E), a country that— (i)was included on the special watch list described in subparagraph (A) for 4 consecutive years after the date of the enactment of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008; and
 (ii)was subsequently included on the list of countries described in paragraph (1)(C), may not thereafter be included on the special watch list described in subparagraph (A) for more than 1 consecutive year.. 7.Cost limitationNo additional funds are authorized to be appropriated for Diplomatic and Consular Programs to carry out the provisions of this Act.
		